Citation Nr: 1501365	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  12-29 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for lumbar spine disability.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 22, 1995 to August 4, 1995.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In June 2014, the Veteran testified before the undersigned Veterans Law Judge via Videoconference.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that the Veteran authorized VA to obtain records of his treatment at United Hospital from November 1997 to November 1998.  See VA Form 21-4142 dated September 2011.  Although records from United Hospital have been associated with the claims folder, these records are for another individual and time period (July 2000).  VA must therefore attempt to obtain the records identified by the Veteran.

In addition, service treatment records, and others, make reference to the Veteran's involvement in a pre-service accident, for which financial compensation was paid in connection with a lawsuit.  Records of these pre-service events should be sought.  

Likewise, the record shows the Veteran sustained a post service injury which involved a worker's compensation claim in 1997.  A letter from State Fund Mutual Companies shows it was handling that claim.  Relevant records from this entity should be sought.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide, or authorize VA to obtain, records of his treatment at United Hospital from 1997 to 1999.  All development efforts should be documented and obtained records should be associated with the claims file.  Any negative responses should be associated with the claims file.

2.  Ask the Veteran to provide, or authorize VA to obtain, any medical and/or legal records generated in connection with any pre-service motor vehicle accident in which he was involved.  All development efforts should be documented and obtained records should be associated with the claims file.  Any negative responses should be associated with the claims file.

3.  Ask the Veteran to provide, or authorize VA to obtain, records relating to a 1997 worker's compensation claim handled by State Fund Mutual Fund Insurance Company.  All development efforts to obtain the records from this insurance company should be documented and obtained records should be associated with the claims file.  Any negative responses should be associated with the claims file.

4.  After completing the above development, and any additional development as may become indicated, including obtaining any clarifying medical opinion, readjudicate the claim.  If the benefits sought on appeal are not granted in full, issue a Supplemental Statement of the Case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




